Citation Nr: 1143980	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the service member's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The service member was on active duty for a period of 25 days - from July 27, 1961, to August 21, 1961.  The service member died on October [redacted], 2006; the appellant is the Veteran's widow.  At the time of the service member's death, he was not in receipt of VA compensation benefits.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of March 2007 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND

The appellant has come before the VA asking that service connection for the cause of her husband's death be granted.  The RO has denied her claim and she has appealed to the Board for review. 

A review of the claims folder shows that the Veteran was on active duty for a short period of time in the summer of 1961.  The appellant has asserted that while he was on active duty, he aggravated a pre-existing right leg disability, and that as a result of that aggravation, her husband took numerous medications to relieve the pain.  The pain and discomfort caused by the condition led to complications which she believes ultimately caused or resulted in her husband's death in October 2006.  The claim is now before the Board. 

Upon reviewing the record, the Board believes that additional development of the claim should be accomplished prior to the Board issuing a determination on the appellant's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

First, the claims folder reflects that the Veteran received treatment from VA, however, it is unclear if there are any medical records dating from January 2002 to October 2006, as asserted by the appellant.  As such, medical health care records from January 2002 to April 2008, if any exist, should be associated with the claims folder.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body. 

In addition, the appellant has not yet submitted or authorized VA to obtain the Veteran's terminal care records.  The Certificate of Death shows that the appellant's husband died as an inpatient at the Trinity Medical Center, in Birmingham, Alabama.  Although the appellant's claim has been denied, it may be that the terminal treatment records will provide more details on how the Veteran died and additional information concerning the cause of his death.  The appellant should again be asked to either submit the records or authorize VA to obtain the records. 


The case is REMANDED to the RO for the following development: 

1.  The RO/AMC shall contact the appellant and ask that she identify all sources of medical treatment received by the Veteran from January 2002 until his passage, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any records that may be located at the Trinity Medical Center in Birmingham).

Specifically ask the appellant to either provide the terminal hospital records from Trinity Medical Center or provide authorization allowing VA to obtain the records. 

Copies of medical records from all sources, for which an authorization has been provided, should then be requested.  Any response received should be memorialized in the claims folder.  All records obtained must be added to the claims file.  If requests for any private or non-VA government treatment records are not successful, the RO/AMC shall inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159 (2011). 

2.  The RO/AMC shall associate any VA records dating from January 2002 to October 2006, with the claims folder along with any records identified by the appellant above that are not already of record.  It is hereby noted that, per the appellant, the service member received treatment through the Tuscaloosa VA Medical Center and the Birmingham VA Medical Center.  If there are no records from January 2002 to October 2006, this should be noted in the claims folder, and the appellant should be informed that none such records exist.  

3.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO/AMC should readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant should be provided a Supplemental Statement of the Case that contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


